Title: Pennsylvania Assembly Committee: Report on Laws, 15 February 1754
From: Pennsylvania Assembly Committee
To: 


Soon after the opening of each October session, the Pennsylvania Assembly appointed a committee “to inspect the Laws of this Province, and report which of them are expired, or near expiring, and ought to be re-enacted; with their Opinion what Amendments to them or others may be necessary.” The committee appointed October 17, 1753, made its report the following February 15.
 
[February 15, 1754]
We the Committee appointed to consider what Laws of this Province are expired or near expiring, and what others need Amendment, &c. do report,
That the Act for the new Appointment of Trustees, &c. passed in the Twenty-second Year of the present Reign, is, so far as relates to that Appointment, now expired.
That the several Acts for establishing of Ferries, except that for the Middle Ferry on Schuylkill, are expired.
That the Term of one Year, mentioned in the Act for the Continuance of an Act, intituled, An Act for the better securing the City of Philadelphia from the Danger of Gunpowder, is expired; and as the present Situation of the Powder-house is inconvenient and dangerous to the Neighbourhood, of late Years grown much thicker, we think the Powder might be better placed at the Battery, below the Town, where we understand a Powder-house is already erected.
That the Laws relating to Roads want some Amendment, at least to accommodate them to the particular Circumstances of some Roads and Streets.
That the Act for prohibiting the Importation of Germans, or other Passengers, in too great Numbers in one Vessel, is defective, in not directing the Room each Freight shall have in Height, as well as in Length and Breadth; and also needs some other Provisions to prevent the Abuses those poor Strangers complain of; and also to prevent the Importation of German Papists and Convicts.
That it might be of Use to both Landlords and Tenants, and prevent chargeable Suits for small Dues, if Actions of Debt for Rent under Five Pounds, were not excepted in the Five Pound Act.
That as some Doubts have arisen, whether Persons under Age are bound by their Covenants to serve as Apprentices or Servants, it may be proper to ascertain that Matter by a Law.
That there seems a Necessity of providing some Law to punish more effectually the Counterfeiters of Gold and Silver Coin, and the Paper Currency of the neighbouring Colonies passing in this Province. And also to prevent the Passing of Counterfeit English Halfpence, which are now bringing in, in great Quantities.
That great Frauds are complained of in the Making up of Hemp for Sale in this Province; and in the Packing of Butter for Exportation; and as nothing is more to the Reputation of a People, and the Advantage of Commerce, than Faithfulness in making up their Wares and Merchandize, we think a Law to remedy the above Evils will be very useful.
That if the several Poor Acts were revised, and reduced to one, we think it would be more convenient than to have them, as at present, dispersed in the Book.

That the Clause relating to Witchcraft, in the Act for the Advancement of Justice, as it brings over a Statute since repealed, and seems unnecessary here, may as well be repealed, and the Substance of the Statute made instead of it, in the Ninth of the present Reign, brought over in its Place.
That for the better Preservation of the English Language, in this Province, it may be proper to require by a Law, that all written Contracts be in English, and to give some Encouragement to English Schools in those Parts of the Province where Foreigners are thick seated.
And that a Law for regulating the Indian Trade is, in our Opinion, now become absolutely necessary.
All which is nevertheless humbly submitted to the House, by



Evan Morgan,
Benjamin Franklin,


Joseph Trotter,
William Callender.


Joseph Fox,




